Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "RF resonator includes a circular hole in each of two bases of the cylinder so as to enable the pipe to pass through the RF resonator and is formed with a first body and a second body, split along a height direction of the cylinder, the first body and the second body being coupled to each other using a coupling member so as to wrap an outer circumferential surface of the pipe" in combination with the remaining claim elements as set forth in claims 1-10.	The prior art does not disclose or suggest the claimed "RF resonator in a form of a cylinder includes a circular hole in each of two bases of the cylinder so as to enable the pipe to pass through the RF resonator, and is formed with a first body and a second body split along a height direction of the cylinder, the first body and the second body being coupled to each other using a coupling member so as to wrap an outer circumferential surface of the pipe" in combination with the remaining claim elements as set forth in claims 11-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Jakkula et al. (US 2015/0346126 A1) teaches a sensor with a helix conductor and a radio frequency measurement.	Harrison et al. (US 2016/0123899 A1) teaches a cavity resonator system.
Gasch et al. (US 6,657,441 B2) teaches a method and apparatus for determining flow velocities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852